Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 and 10-20 are currently pending in the present application.
Claims 1 and 10 are currently amended; claims 2-7 and 11-20 are original; and claims 8-9 have been cancelled by the applicant.
Response to Amendment
The amendment dated 18 June 2021 has been entered into the record.
Allowable Subject Matter
Claims 1-7 and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re: independent claim 1, the prior art of record, alone or in combination, does not explicitly disclose or suggest that the grid lines comprise a plurality of first grid lines extending along the first direction and a plurality of second grid lines extending along the second direction; an orthographic projection of an intersection of the first signal line and the second signal line on the display panel overlaps with the second grid line; and an orthographic projection of a connection point of the first end of the first part and the first end of the second part of one of the first bent units on the display panel overlaps with one of the second grid lines, in combination with the remaining claim limitations.
Re: claims 2-7 and 10-20, because they depend upon claim 1, they are likewise allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819.  The examiner can normally be reached on M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANGELA K DAVISON/           Primary Examiner, Art Unit 2871